This case involves a judgment for damages to a pick-up truck belonging to the plaintiff which resulted from the same accident as that involved in the case of Campbell v. Norgart, ante, 297,14 N.W.2d 260, currently decided. The two cases were tried together in the district court but separate judgments rendered. The defendant *Page 308 
took a combined appeal to this court from orders denying applications for the discharge of the judgments from record under the provisions of § 7710, ND Comp Laws 1913. The questions of fact and law involved in the two cases are identical. This decision is therefore governed by that rendered in Campbell v. Norgart. Reversed.
BURKE, NUESSLE and CHRISTIANSON, JJ., concur.
BURR, J. I dissent for reasons assigned in Companion Case.